      CASE 0:19-cv-01820-MJD-BRT Document 2 Filed 07/11/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

                              Plaintiff,             Case No.: 19-cv-1820
                      v.

 NEWS CORPORATION,                                  PLAINTIFF’S RULE 7.1
 NEWS AMERICA MARKETING FSI L.L.C.,                 CORPORATE DISCLOSURE
 and                                                STATEMENT
 NEWS AMERICA MARKETING IN-STORE
 SERVICES L.L.C.,

                              Defendants.



Plaintiff Insignia Systems, Inc. (“Insignia”) makes the following disclosures pursuant to

Federal Rule of Civil Procedure 7.1:

   1. Does Insignia have a parent corporation?

      ___ YES       X NO

      If yes, the parent corporation is:

   2. Is 10% or more of the stock of Insignia owned by a publicly held corporation?

      _X__ YES      __ NO

      If yes, identify all such owners:

      Air T, Inc.
      CASE 0:19-cv-01820-MJD-BRT Document 2 Filed 07/11/19 Page 2 of 2



Dated: July 11, 2019         Respectfully submitted,

                             s/ Daniel E. Gustafson
                             Daniel E. Gustafson (#202241)
                             Michelle J. Looby (#0388166)
                             Joshua J. Rissman (#0391500)
                             GUSTAFSON GLUEK PLLC
                             120 South 6th Street, Suite 2600
                             Minneapolis, Minnesota 55402
                             Telephone: (612) 333-8844
                             Fax: (612) 339-6622
                             dgustafson@gustafsongluek.com
                             mlooby@gustafsongluek.com
                             jrissman@gustafsongluek.com

                             William Christopher Carmody (pro hac vice pending)
                             Arun Subramanian (pro hac vice pending)
                             SUSMAN GODFREY LLP
                             1301 Avenue of the Americas, 32nd Floor
                             New York, NY 10019
                             Telephone: (212) 336-3330
                             Fax: (212) 336-8340
                             bcarmody@susmangodfrey.com
                             asubramanian@susmangodfrey.com

                             Alejandra C. Salinas (pro hac vice pending)
                             SUSMAN GODFREY LLP
                             1000 Louisiana Street, Suite 5100
                             Houston, Texas 77002
                             Tel: (713) 651-9366
                             Fax: (713) 654-6666
                             asalinas@susmangodfrey.com

                             Hunter Shkolnik (pro hac vice pending)
                             NAPOLI SHKOLNIK PLLC
                             360 Lexington Avenue, 11th Floor
                             New York, New York 10017
                             Telephone: (212) 397-1000
                             hunter@napolilaw.com

                             Attorneys for Insignia Systems, Inc
